internal_revenue_service index nos number release date plr-112236-98 date x plan dear this is in response to your letter of date and subsequent correspondence requesting a ruling on behalf of x regarding the tax consequences of the plan the plan was effective the plan_year of the plan is the calendar_year the plan covers certain self-employed key agents who provide services to x who have earnings_of at least for two of the preceding plan years the participants elect before the beginning of a plan_year to have a certain percentage of their commissions credited to a bookkeeping account under the plan in addition x also credits to this account a matching amount based upon the amount of a participant’s deferrals benefits under the plan are payable upon a participant’s retirement disability or death upon retirement benefits may be paid in a lump sum or ten annual installments as elected by the participant at the time of deferral upon death or disability benefits are paid within thirty days following receipt of proof of the death or disability of the participant the plan also permits payments to a participant before the normal payment_date if the participant suffers an unforeseeable_emergency the plan constitutes a mere promise of x to make benefit payments in the future and participants are general unsecured creditors of x with respect to benefits payable pursuant to the plan under the plan a participant’s‘ rights to benefit payments are not subject in any manner to anticipation alienation sale transfer assignment pledge encumbrance attachment or garnishment by creditors of the participant or the participant’s beneficiary sec_83 of the code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 provides that for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor’s creditors for example in a_trust or escrow account sec_451 of the code and sec_1_451-1 provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 income is constructively received in the taxable_year during which it is credited to the taxpayer’s account set apart for him or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee’s sole benefit 16_tc_244 aff’d per curiam 194_f2d_541 6th cir revrul_60_31 situation in revrul_68_99 1968_1_cb_193 an employee does not receive income as a result of the employer’s purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer’s asset see also revrul_72_25 1972_1_cb_127 sec_1402 of the code defines net_earnings_from_self-employment as gross_income derived from any trade_or_business less allowable deductions sec_1_1402_a_-1 of the regulations indicates that gross_income derived from a trade_or_business includes gross_income received in the case of an individual reporting income on the cash_receipts_and_disbursements_method in the taxable_year from a trade_or_business even though such income may be attributable in whole or in part to services rendered in a prior taxable_year based upon your submissions and the authorities as stated above we conclude as follows neither the creation of the plan nor the crediting of contributions or earnings under the plan will constitute the transfer of property to participants for purposes of sec_83 of the internal_revenue_code or sec_1_83-3 of the regulations a participant will not be required to include in gross_income amounts credited to his accounts under the plan nor any interest credited nor appreciation in the value of such account until such amounts are actually paid or made available to such participant or such participant’s beneficiaries in accordance with the terms of the plan x will be entitled to deduct the amounts paid or made available pursuant to the plan under sec_404 of the code in the taxable_year in which such amounts are includible in the gross_income of the recipient provided such amounts otherwise meet the requirements for deductibility under sec_162 all amounts distributed under the plan will be earnings for purposes of the tax on self-employment_income in the year such amounts are actually paid or otherwise made available this ruling is directed only to the taxpayer who requested it and applies only to the plan submitted on date as revised in a submission dated date sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled upon above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code moreover if the plan is substantially amended this ruling may not remain in effect sincerely chief_counsel robert d patchell assistant chief branch one office of the associate employee_benefits and exempt_organizations enclosure copy of letter copy for sec_6110 purposes
